Locher, J.,
dissenting. After two reversals and two remands in this case, the majority of this court has finally yielded to BTA’s free-wheeling decision-making. This is so, in spite of the fact that BTA has refused to conform to this court’s directives. BTA continues to ignore our holding in Conalco v. Bd. of Revision (1977), 50 Ohio St. 2d 129, paragraph two of the syllabus, the first case in this trilogy, which reads as follows:
“In valuing real property sold within three days of the tax lien date in an arm’s-length transaction, the best evidence of ‘true value in money’ is the proper allocation of the lump-sum purchase price and not an appraisal ignoring the contemporaneous sale.”
Having authored the opinion in the first decision (50 Ohio St. 2d 129) and concurred in the per curiam opinion in the second (54 Ohio St. 2d 330), BTA’s intransigence is reason enough for me to dissent. My dissenting opinion in Youngstown Sheet & Tube Co. v. Bd. of Revision (1981), 66 Ohio St. 2d 398, however, raises another objection.
Here, as in Youngstown Sheet & Tube, BTA received two competing appraisals. Conalco asserted a value of $7,816,000. The Monroe County Board of Revision asserted a value of $15,100,000. By assigning the $11,950,000 value, BTA once again splits the difference between the competing values. This *417amount is approximately 52 percent of the sum of the appraisals submitted by the taxpayer and the board of revision. In Youngstown Sheet & Tube, supra, the amount was 48 percent. The proximity of these figures is a “startling coincidence.”
Reading this case together with Youngstown Sheet & Tube, I can only conclude that BTA has redefined its function. Rather than performing administrative review of the evidence, BTA has become a mediator.
Accordingly, I would reverse and remand for further proceedings consistent with this opinion.